Citation Nr: 0202243	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  01-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma and, if so, whether all the evidence both old and new 
warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
blindness and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amputation of a left toe and, if so, whether all the evidence 
both old and new warrants the grant of service connection.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from August 1946 to April 
1949.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, The Republic of the Philippines.

The Board notes that although in September 2000 the RO is 
shown to have framed the issues of entitlement to service 
connection for asthma and for amputation of a left toe as an 
original claim for service connection, review of the claims 
file shows that, as will be discussed below, entitlement to 
service connection for these claimed disorders were 
previously denied by the RO in September 1998.  The RO 
notified the appellant of that decision, he did not complete 
an appeal within the period required by law, and the decision 
became final.  38 U.S.C.A. § 7105(West 1991). The submission 
of new and material evidence by a claimant to reopen a 
previously denied claim is a jurisdictional prerequisite to 
the reexamination of the appellant's claim by the Board.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2001).  Accordingly, the Board has 
recharacterized these issues on appeal as whether new and 
material evidence has been submitted that is sufficient to 
warrant the reopening of the respective claims.  


FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for asthma, blindness and amputation of a 
left toe in a September 1998 rating decision. 

2.  The appellant did not submit a timely substantive appeal; 
the September 1998 rating decision constitutes the last final 
disallowance of the appellant's claims.

3.  The evidence received since the unappealed September 1998 
RO decision is either cumulative and redundant, or does not 
bear directly and substantially upon the issue at hand, and 
is not so significant that it must be considered to decide 
fairly the merits of the appellant's previously disallowed 
claims for entitlement to service connection for asthma, 
blindness and amputation of a left toe.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying entitlement to 
service connection for asthma, blindness and amputation of a 
left toe is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  The evidence received subsequently to the September 1998 
denial is not new and material; thus, the requirements to 
reopen the claims of entitlement to service connection for 
asthma, blindness and amputation of a left toe have not been 
met.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claims to 
reopen were filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claims were adjudicated prior 
to enactment of the VCAA and its implementing regulations, 
the Board concludes that the VA's duties have been fulfilled.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
The discussions in the RO's September 1998 and September 2000 
rating decisions, statements of the case (SOCs) mailed to the 
appellant in December 2000 and August 2001, and supplemental 
statement of the case (SSOC) mailed to the appellant in 
August 2001 informed the appellant of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The RO 
has on more than one occasion sought to obtain the 
appellant's service medical records and his post-service 
treatment records.  Reasonable efforts were taken to obtain 
all relevant evidence identified by the appellant, and all 
evidence so obtained was considered.  The Board is unaware of 
any additional relevant and available evidence.  In this 
regard, the Board notes that correspondence received by the 
RO dated in November 1997 from the National Personnel Records 
Center (NPRC) notes that the appellant's service medical 
records may be "fire related."  VA has a heightened duty to 
assist the veteran in developing his claims since the records 
have been lost or destroyed by fire.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  See also Russo v. Brown, 
9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. App.465, 
469 (1994).

VA Adjudication Procedure Manual, M21-1, includes special 
provisions for "Fire-Related Cases" at paragraph 4.06 where 
records were lost due to the unfortunate fire at the St. 
Louis archival repository.  The Manual instructs VA personnel 
as to procedures and alternatives when records are needed to 
resolve the claim and these cannot be secured from the 
service department.  VA is directed to assist the appellant 
in obtaining sufficient evidence from alternative or 
collateral sources.  At paragraph 4.07, it further suggests 
various types of evidence which may be considered in lieu of 
missing service medical records.  Other guidelines are set 
forth as to alternative records such as may be available 
through newly discovered archives like the Office of the Army 
Surgeon General (SGO).  See also Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Layno, supra; and Smith (Bernard) v. 
Brown, 9 Vet. App. 363 (1996).  However, review of the VA 
Form 21-3101 received by VA from NPRC in November 1997 does 
not show that any SGO records were located.  See M21-1, at 
paragraph 4.22.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claims.  To this, the Board 
notes that the RO on several occasions, including August and 
November 1997 and June 1998, requested the appellant to 
supply VA with a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, so that additional 
attempts could be made to obtain the appellant's service 
medical records.  Review of the record fails to show that the 
appellant has yet to return a completed NA Form 13055 to the 
RO.  Therefore, no further assistance to the appellant 
regarding the development of evidence is required.

The Board also points out that as part of a February 2001 
development letter, VA notified the appellant of the new 
duties associated with the recently enacted VCAA, and 
requested him to provide a VA Form 21-4142 in order that the 
RO could seek to obtain medical records from each named 
doctor, hospital, or other facility where the appellant may 
have received treatment for his claimed disorders.  Review of 
the record shows that the appellant failed to respond to the 
RO's February 2001 development request.  The Board observes 
that "the duty to assist is not always a one-way street.  If 
an appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claims.  Further, the appellant was provided the opportunity 
to present testimony at a hearing on appeal in September 
2000.  While a VA Form 119, Report of Contact, dated the same 
day as the scheduled September 2000 RO hearing indicates that 
the appellant submitted medical evidence at that time in 
support of his claims, it did not show that the appellant 
actually provided testimony at that time.  In this regard, 
the Board points out that a subsequently obtained VA Form 9, 
Appeal to Board of Veterans' Appeals, received by the RO in 
September 2001, clearly indicates that the appellant did not 
wish to be provided a hearing.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Laws and Regulations

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit held that this third element for new and material 
evidence (i.e. that it raise a reasonable possibility of 
changing the previous disallowance) was not a reasonable 
interpretation of the regulatory provisions pertaining to new 
and material evidence, namely 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998).  Therefore, there no 
longer is a requirement that the new evidence provide a 
"reasonable possibility" of changing the outcome of the 
case.

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

Asthma

The record shows that in a September 1998 rating decision the 
RO initially denied the appellant's claim for service 
connection for asthma.  The RO indicated that, as discussed 
above, no service medical records were available for review.  
Pertinent private treatment records were noted to include a 
Medical Certificate submitted by Dr. V. S. M., dated in April 
1995, which indicated that he had treated the appellant "off 
and on" for asthma from 1950 to 1970.  The Board notes that 
an undated VA Memorandum for File shows that Dr. V. S. M. had 
been interviewed and that numerous requests to obtain 
clinical and/or treatment records regarding patients in which 
the physician had treated had all proved unsuccessful, as Dr. 
V. S. M. had indicated that all such records were destroyed 
in a 1983 fire.  It was also mentioned that statements made 
by the physician describing medical histories prior to 1983 
were based solely upon the doctor's memory and were 
unsubstantiated by supporting medical evidence.  The RO 
further indicated that there was no record of treatment for 
asthma in service, and that the evidence provided was of no 
probative value to establish service connection for asthma as 
the described treatment occurred long after the appellant's 
discharge from military service.  Essentially, the RO 
informed the appellant that his claim was denied because 
evidence of a nexus, or link, between his currently claimed 
asthma and his period of service had not been submitted.  The 
appellant was notified of this determination and of his 
procedural and appellate rights by VA letter dated in 
September 1998.  However, though he did initiate an appeal of 
the RO's denial within one year of the notification, he did 
not perfect an appeal to the claim by means of the submission 
of a substantive appeal following the issuance of a SOC in 
March 1999.  Therefore, the September 1998 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2001).  

The appellant sought to reopen his claim in May 2000.  The RO 
in a September 2000 rating decision, determined that service 
connection for asthma was denied.  The RO noted that the 
appellant had failed to perfect an appeal to the September 
1998 denial of service connection.  The RO also noted that 
there was no record of treatment in service for asthma, and 
evidence pertaining to postservice treatment for asthma 
occurred too long after the appellant's service separation 
for VA to conclude that a causal relationship existed without 
any medical statement to establish such a relationship being 
of record.  A letter of notice was mailed to the appellant in 
September 2000.  The appellant is shown to have perfected a 
timely appeal to this September 2000 decision. 

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the September 1998 RO rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

Pertinent evidence added to the record since the September 
1998 RO decision includes private medical records.  A private 
X-ray examination report, dated in April 2000, shows that no 
significant chest findings were observed.  Treatment records 
dated in April and May 2000 show a diagnosis of bronchial 
asthma.  

The appellant also pointed out as part of a letter dated in 
September 2000 that he had suffered from asthma within one 
year of his service separation.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of service connection for asthma.  The 
Board points out that as part of the above-referenced 
September 1998 RO rating decision, it was noted that there 
was no record of treatment for asthma in service and that the 
evidence provided was of no probative value to establish 
service connection for asthma as the described treatment 
occurred long after the appellant's discharge from military 
service.  Essentially, the RO informed the appellant that his 
claim was denied because evidence of a nexus, or link, 
between his currently claimed asthma and his period of 
service had not been submitted.

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's 
September 1998 decision, see 38 U.S.C.A. § 5108 (West 1991), 
the submitted medical and lay evidence is "new" evidence 
within the meaning of 38 U.S.C.A. § 5108 (West 1991).  
However, the Board also finds that none of the evidence 
submitted in support of the appellant's claim is "material" 
evidence because, while the evidence does go to document the 
existence of bronchial asthma in 2000, it does not constitute 
medical evidence that links the diagnosed asthma to the 
appellant's period of active service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  
The critical question in this case was and remains whether 
there is medical evidence linking any currently diagnosed 
asthma to service.  The evidence received since the September 
1998 RO decision does not adequately address this fundamental 
question as to the appellant's claim.  Therefore, the Board 
finds that the additional evidence and material of record 
received in this case is not probative of this critical 
question and thus is not material.  It is also not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

It is also noted that while the appellant is competent to 
allege that he has asthma, he has not demonstrated that he is 
qualified to offer a medical opinion as to the etiology of 
any current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (Lay persons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's September 1998 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) (prior 
to August 29, 2001), and provides no basis to reopen the 
appellant's claim for entitlement to service connection for 
asthma.  As such, the RO's September 1998 denial of service 
connection for asthma remains final.  

Blindness

The record shows that in a September 1998 rating decision the 
RO initially denied the appellant's claim for service 
connection for blindness.  The RO indicated that, as 
discussed above, no service medical records were available 
for review.  Pertinent private treatment records were noted 
to include a Medical Certificate submitted by Dr. V. S. M., 
dated in April 1995, which stated that he had treated the 
appellant "off and on" for bilateral poor vision from 1950 
to 1970, and that the appellant was almost blind in his right 
eye.  The Board notes that an undated VA Memorandum for File 
shows that Dr. V. S. M. had been interviewed and that 
numerous requests to obtain clinical and/or treatment records 
regarding patients in which the physician had treated had all 
proved unsuccessful, as Dr. V. S. M. had indicated that all 
such records were destroyed in a 1983 fire.  It was also 
mentioned that statements made by the physician describing 
medical histories prior to 1983 were based solely upon the 
doctor's memory and were unsubstantiated by supporting 
medical evidence.  A September 1997 note submitted by a 
private physician, Dr. F., indicated that the appellant had 
undergone cataract surgery in December 1996.  Another note, 
also dated in September 1997, submitted by a different 
private physician, Dr. A, shows that the appellant underwent 
left eye surgery in December 1996 and that the surgery was 
uneventful.  She added that she had not seen the appellant 
since seeing him two days after the surgery.  Medical records 
apparently associated with eye-related treatment afforded the 
appellant from this physician, dated from October 1996 to 
February 1998, shows that the December 1996 surgery had 
proven uneventful, and that in February 1998 the appellant 
claimed to have clear vision.  A September 1998 letter from 
Dr. A. to the RO added that the December 1996 surgery was 
uneventful and that more than one year following the surgery 
the appellant decided to have surgery for his other eye.  

The RO further indicated in September 1998 that there was no 
record of treatment for blindness in service, and that the 
evidence provided was of no probative value to establish 
service connection for blindness as the described treatment 
occurred long after the appellant's discharge from military 
service.  Essentially, the RO informed the appellant that his 
claim was denied because evidence of a nexus, or link, 
between his currently claimed blindness and his period of 
service had not been submitted.  The appellant was notified 
of this determination and of his procedural and appellate 
rights by VA letter dated in September 1998.  However, while 
the appellant initiated an appeal of the RO's denial within 
one year of the notification, he did not perfect an appeal to 
the claim by means of the submission of a substantive appeal 
following the issuance of a SOC in March 1999.  Therefore, 
the September 1998 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302 (2001).  

The appellant sought to reopen his claim in May 2000.  The 
RO, in a September 2000 rating decision, in noting that the 
appellant had failed to perfect an appeal to the September 
1998 denial of service connection for blindness, determined 
that new and material evidence had not been presented 
sufficient to reopen the appellant's claim.  The RO also 
noted that while the appellant had presented new evidence in 
September 2000, none of the evidence pertained to his claimed 
eye condition, and that, as such, new and material evidence 
had not been presented.  The RO added that the claim for 
service connection in September 1998 had not been reopened 
and confirmed the prior denial.  A letter of notice was 
mailed to the appellant in September 2000.  The appellant 
perfected a timely appeal to this September 2000 decision. 

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the September 1998 RO rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

Pertinent evidence added to the record since the September 
1998 RO decision regarding the appellant's claim concerning 
blindness is not shown to exist.  As noted above, while the 
appellant did provide VA with additional medical evidence in 
September 2000, review of this evidence is not shown to 
contain any clinical findings relating a bilateral eye 
disorder, including blindness, to service.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of service connection for blindness.  The 
Board points out that as part of the above-referenced 
September 1998 RO rating decision, it was noted that there 
was no record of treatment for blindness in service and that 
the evidence provided was of no probative value to establish 
service connection for blindness as the described treatment 
occurred after the appellant's discharge from military 
service.  Essentially, the RO informed the appellant that his 
claim was denied because evidence of a nexus, or link, 
between his currently claimed blindness disorder and his 
period of service had not been submitted.
The critical question in this case was and remains whether 
there is medical evidence linking any currently diagnosed 
blindness to service.  The evidence received since the 
September 1998 RO decision does not adequately address this 
fundamental question as to the appellant's claim.  Therefore, 
the Board finds that the additional evidence and material of 
record received in this case is not probative of this 
critical question and thus is not material.  It is also not 
material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (prior to August 29, 2001).

It is also noted that while the appellant is competent to 
allege that he has vision-related problems, including 
blindness, he has not demonstrated that he is qualified to 
offer a medical opinion as to the etiology of any current 
symptoms.  See Espiritu, supra.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni, supra.  The Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to complete his application to reopen the claim.  
See Graves, supra.

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's September 1998 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) (prior 
to August 29, 2001), and provides no basis to reopen the 
appellant's claim for entitlement to service connection for 
blindness.  As such, the RO's September 1998 denial of 
service connection for blindness remains final.  

Amputation of A Left Toe

As previously pointed out, in a September 1998 rating 
decision the RO denied the appellant's claim for service 
connection for amputation of a left toe.  The RO indicated 
that, as discussed above, no service medical records were 
available for review.  Pertinent private treatment records 
were noted to include a statement submitted by a physician 
associated with Our Lady of Lourdes Hospital, dated in 
February 1981, which indicated that during the period of 
September and October 1980 the appellant was treated for a 
non-healing infected wound with osteomyelitis of the left 
small toe, and that the toe was amputated.  A September 1997 
Medical Certificate, submitted by an attending physician 
associated with Our Lady of Lourdes Hospital, shows as part 
of the supplied diagnosis that the appellant "[c]laimed" to 
have undergone amputations of his right big toe and left foot 
5th digit in this hospital sometime in the 1970's.  The RO 
further indicated that there was no record of treatment for 
left toe amputation in service, and that the evidence 
provided was of no probative value to establish service 
connection for amputation of the left toe as the described 
treatment occurred long after the appellant's discharge from 
military service.  Essentially, the RO informed the appellant 
that his claim was denied because evidence of a nexus, or 
link, between his currently claimed amputation of a left toe 
and his period of service had not been submitted.  The 
appellant was notified of this determination and of his 
procedural and appellate rights by VA letter dated in 
September 1998.  However, although he did initiate an appeal 
of the RO's denial within one year of the notification, he 
did not perfect an appeal to the claim by means of the 
submission of a substantive appeal following the issuance of 
a SOC in March 1999.  Therefore, the September 1998 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (2001).

The appellant sought to reopen his claim in May 2000.  The RO 
in a September 2000 rating decision, determined that service 
connection for amputation of a left toe was denied.  The RO 
noted that the appellant had failed to perfect an appeal to 
the September 1998 denial of service connection.  The RO also 
noted that there was no record of treatment in service for 
amputation of a left toe, and evidence pertaining to 
postservice medical treatment submitted by the appellant 
essentially failed to provide a sufficient evidentiary basis 
to enable VA to conclude that a causal relationship existed 
without any medical statement to establish such a 
relationship being of record.  A letter of notice was mailed 
to the appellant in September 2000.  The appellant is shown 
to have perfected a timely appeal to this September 2000 
decision. 

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the September 1998 RO rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

Pertinent evidence added to the record since the September 
1998 RO decision includes private medical records and a 
statement submitted by the appellant.  Review of these 
records, dated from December 1991 to May 2000, are not shown 
to include findings pertaining to treatment afforded the 
appellant for a left toe-related symptomatology.  

As part of a VA Form 9, received by the RO in September 2001, 
the appellant asserted that the amputation of his left toe 
was incurred during his period of service as a New Philippine 
Scout.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of service connection for amputation of a 
left toe.  The Board points out that as part of the above-
referenced September 1998 RO rating decision, it was noted 
that there was no record of treatment for left toe amputation 
in service and that the evidence provided was of no probative 
value to establish service connection for amputation of a 
left toe as the described treatment occurred long after the 
appellant's discharge from military service.  Essentially, 
the RO informed the appellant that his claim was denied 
because evidence of a nexus, or link, between his currently 
claimed left toe amputation disorder and his period of 
service had not been submitted.

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's 
September 1998 decision, see 38 U.S.C.A. § 5108 (West 1991), 
the submitted medical and lay evidence is "new" evidence 
within the meaning of 38 U.S.C.A. § 5108 (West 1991).  
However, the Board also finds that none of the evidence 
submitted in support of the appellant's claim is "material" 
evidence because, while the evidence does go to document the 
appellant's continued claim of an inservice left toe 
amputation, it does not constitute medical evidence that 
links any diagnosed left toe amputation to the appellant's 
period of active service.  Additionally, the Board 
parenthetically notes that the appellant's period of service 
is shown to have ended in 1949 and that private medical 
evidence of record shows that the appellant's left toe was 
either amputated in the 1970's or in 1980.  

The critical question in this case was and remains whether 
there is medical evidence linking any currently diagnosed 
left toe amputation residuals to service.  The evidence 
received since the September 1998 RO decision does not 
adequately address this fundamental question as to the 
appellant's claim.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni, supra.  The Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to complete his application to reopen the claim.  
See Graves, supra.

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's September 1998 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) (prior 
to August 29, 2001), and provides no basis to reopen the 
appellant's claim for entitlement to service connection for 
amputation of a left toe.  As such, the RO's September 1998 
denial of service connection for amputation of a left toe 
remains final.  


ORDER

New and material evidence to reopen the claim for service 
connection for asthma having not been submitted, the appeal 
as to this issue is denied.

New and material evidence to reopen the claim for service 
connection for blindness having not been submitted, the 
appeal as to this issue is denied.

New and material evidence to reopen the claim for service 
connection for amputation of a left toe having not been 
submitted, the appeal as to this issue is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

